DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response to Final Office Action filed with the Office on 30 June 2022, regarding the Roche Diabetes Car, Inc. application.

Claims 1-15 and 17-23 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022, has been entered.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 26 May 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 11, 12, 14, 18 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Wu, et al. (US 2010/0267161 A1; hereinafter, “Wu”).

Regarding claim 1, Wu discloses a biosensor systems including a measurement device and test sensors including at least three independently addressable electrodes, with at least two of the electrodes being substantially chemically isolated (Abstract; which reads upon the instantly claimed, “[a]n electrochemical sensor for detecting an analyte in a sample of a body fluid”).  Wu teaches a biosensor comprising a substrate ([0085]), which includes contact areas (335) at the proximal end of the biosensor (e.g., Figure 3J; which reads upon the limitation, “a substrate having a proximal and distal regions, the proximal region having at least one contact element configured to communicate with a measurement device”).  Wu further teaches working electrodes (331) formed form conductors (334; which reads on “a working electrode located in the distal region and having a conductive trace”).  Additionally, Wu teaches counter electrodes (332; reading upon “a counter electrode”).  Wu also teaches reagent composition including biomolecules, such as enzyme ([0115]), wherein circles drawn on each of the working electrodes 331 is the projected coverage area of the reagent composition, as shown in Figure 3J (reading upon “a plurality of enzyme fields, each enzyme field comprising an enzyme configured for providing a reaction with the analyte, wherein the enzyme fields are spaced apart and each enzyme field is partially located on the conductive trace, further wherein at least one of the enzyme fields extends outside one or both edges of the trace”).

Regarding claims 3 and 4, Wu teaches the conductor (334) may be gold ([0110]).

Regarding claims 5 and 6, Wu teaches the surface conductor may be palladium ([0110]).

Regarding claim 7, Wu teaches the conductor (334) may be gold, and the surface conductor may be palladium ([0110]), the conductive trace corresponding element is devoid of copper.

Regarding claims 11 and 12, Wu teaches the substrate may be any of polyethylene terephthalate (PET), polycarbonate (PC), polyimide (PI), polyethylene (PE), polypropylene (PP), polystyrene (PS), polyvinyl chloride (PVC), polyoxymethylene (POM), monomer-cast nylon (MC), polybutylene terephthalate (PBT), a polymethacrylic resin (PMMA), an ABS resin (ABS), and glass ([0109]).
 
Regarding claim 14, Wu teaches a reference electrode ([0061]).

Regarding claim 18, Wu teaches the limitations of instant claim 1.  Therefore, the element placement are present for all limitations recited in instant claim 18.

Regarding claim 23, Wu teaches measurement device 1202 includes electrical circuitry 1216 connected to a sensor interface 1218 and a display 1220. The electrical circuitry 1216 includes a processor 1222 connected to a signal generator 1224 ([0142]), wherein said signal generator 1224 may include the potentiostat which may switch between multiple independently addressable working and counter electrodes, or may include the multiple potentiostat system ([0144]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of a US Patent Application Publication to Beaty, et al. (US 2011/0186428 A1; hereinafter, “Beaty”).

Regarding claims 2 and 21, Wu teaches the limitations of instant claims 1 and 18, as outlined above.
However, Wu teach the working electrode comprises a multiplicity of conductive traces that form a grid.
However, Beaty discloses an electrode arrangement for biosensors (Title), wherein is taught an embodiment that comprises a working electrode having a main body portion 374 is comprised of a series of interconnected rows 378 and columns of working electrode portions 380 to faun a grid-shaped pattern ([0065]; Figures 10 and 11 ).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art that using the grid-shaped working electrode taught by Wu would be a simple substitution of the shape of working electrode, which would have predictable results (MPEP §2143 I B).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of a US Patent to Diebold, et al. (US 5,437,999; hereinafter, “Diebold”).

Regarding claims 9 and 10, Wu teaches all the limitations of instant claim 1, as outlined above.
Wu does not teach a solder resist.
However, Diebold discloses an electrochemical sensor, wherein a metallized thin support material 3 is supported on first insulating substrate 4, metallized thin support material 3 can be processed with a suitable solder resist to form an electrode area (Col. 4, lines 36-39).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have adapted the use of the taught solder resist of Diebold into the electrochemical sensor of Wu, as this would allow a defined analyte area around the electrodes without loss of the sample.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of a published International Patent Application to Quarder, et al. (WO 2010/028708 A1; hereinafter, “Quarder”).

Regarding claim 15, Wu teaches all the limitations of instant claim 1, as outlined above.
Wu further teaches use of glucose oxidase or glucose dehydrogenase ([0116]), electron mediator ([0120]) and a polymer material binder ([0113]).  Wu does not explicitly teach manganese dioxide or carbon particles within the reagent composition.
However, Quarder teaches the enzyme layer 5 can be in the form of a curing paste of carbon particles, a polymeric binding agent, and enzyme molecules (p. 11, lines 24-26), as well as containing metal oxide particles, preferably manganese dioxide particles, as catalytic redox mediator (p. 15, line 1-2).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have used the manganese oxide as a catalyst with carbon particles in the enzyme composition to degrade hydrogen peroxide produced from the enzymatic reaction of oxidases to counter act any decrease in local oxygen concentration that would halt the enzymatic reaction (Quarder, pg. 15, lines 1-9).

Allowable Subject Matter
Claims 8, 13, 17, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in each of instant claims 8, 13, 17, 20 and 22 were not found to be taught or suggested in such a manner that would be compatible with modification of the now cited Wu reference, which is the closest prior art reference to the instant claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
13 July 2022